Citation Nr: 0112881	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-18 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from April 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the claims for service connection for a 
low back disorder, identified as a bulging disc at the L5-S1 
level, and a skin disorder, identified as Dyshidrosis of 
hands with a history of dermatitis, were denied by an April 
2000 rating decision as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO has denied the veteran's claims essentially because 
there is no independent medical evidence (the veteran is 
apparently a doctor) which links the veteran's back disorder 
or his skin disorder to any incident of his military service.  
However, the veteran has never been accorded an examination 
by VA for disability evaluation purposes to determine the 
nature of his back and skin disorders or for a medical 
opinion as to whether either disorder is related to any 
incident of the veteran's military service.  Therefore, the 
Board concludes that a remand is necessary in order to accord 
the veteran such an examination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment of all 
health care providers who have treated 
him for his low back and skin 
disabilities.  After securing any 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran which 
are not already of record.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be afforded an 
orthopedic examination in order to 
determine the nature and extent of his 
current low back disability.  The claims 
file must be made available to the 
examiner for review and the examination 
reports should reflect that such review 
was accomplished.  The examiner should 
include a full description of the 
veteran's symptoms and clinical findings 
in the report.  All suggested studies 
should be performed, and all findings 
should be recorded in detail.  Any present 
lower back pathology should be clearly 
identified.  The examiner should offer 
opinions as to the etiology and date of 
onset of any lower back pathology, as well 
as an opinion as to whether any such 
disorder is related to any incident of the 
veteran's military service.  If the 
examiner cannot offer an opinion without 
resort to speculation, he or she should so 
note.

4.  The veteran should be afforded a 
dermatological examination in order to 
determine the nature and etiology of any 
existing skin pathology.  The claims file 
must be made available to the examiner for 
review and the examination reports should 
reflect that such review was accomplished.  
The examination report should include a 
full description all symptoms and clinical 
findings.  All suggested studies should be 
performed, and all findings should be 
recorded in detail, with any present skin 
pathology clearly identified.  If deemed 
necessary, colored photographs of the skin 
disorder should be taken and associated 
with the veteran's claims file.  Any skin 
disorder which is present should be 
clearly identified.  The examiner should 
offer opinions as to the etiology and date 
of onset of any skin disorder, as well as 
an opinion as to whether any such disorder 
is related to any incident of the 
veteran's military service.  If the 
examiner cannot offer an opinion without 
resort to speculation, he or she should so 
note.

5.  Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently submitted 
evidence and undertake any additional 
development warranted.  Further the RO 
must ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

